United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2628
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Jason L. Robbins

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: March 10, 2014
                                Filed: May 22, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      A jury found Jason L. Robbins guilty of two counts of being a felon in
possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Counts
1 and 3), and two counts of possession of a stolen firearm, in violation of 18 U.S.C.
§§ 922(j) and 924(a)(2) (Counts 2 and 4). Robbins appeals, arguing that the district
court1 committed procedural error in ordering the sentences for Counts 1 and 2 to be
served consecutively to the sentences for Counts 3 and 4. We affirm.

       The four counts of conviction arose from two separate incidents. On August
19, 2009, Robbins stole a handgun from one of his neighbors. Later that day, he went
to his girlfriend’s home, where he held the handgun to the head of his girlfriend’s
nine-year-old son in the presence of his girlfriend and her mother. After being begged
to release the boy, Robbins grabbed his girlfriend, struck her with the handgun,
jammed the handgun into her mouth—cracking one of her teeth—and then forced her
to exit the house at gunpoint. Robbins threatened to kill a neighbor who tried to
intervene. When police arrived, Robbins fled on foot and discarded the handgun.

       The second incident occurred on May 16, 2010. Two police officers observed
a stolen vehicle parked at a gas station. When the officers approached the vehicle, the
rear passenger, later identified as Robbins, exited the vehicle and began to flee. As
he fled, Robbins removed a handgun from his waistband and tossed it to the ground.
After Robbins was apprehended and handcuffed, he again tried to flee, but was
unsuccessful. An examination of the handgun that Robbins possessed during this
incident revealed that it had been stolen from a residence a few weeks earlier.

       As set forth above, a jury found Robbins guilty of all four counts. Robbins’s
advisory sentencing range under the United States Sentencing Guidelines was 110 to
137 months’ imprisonment. The district court sentenced Robbins to concurrent 120-
month sentences on Counts 1 and 2, the statutory maximum sentence for each count.
It also imposed concurrent 120-month sentences on Counts 3 and 4, but ordered the
sentences for Counts 3 and 4 to be served consecutively to the sentences for Counts
1 and 2, resulting in a total sentence of 240 months’ imprisonment.


      1
        The Honorable David Gregory Kays, Chief Judge, United States District Court
for the Western District of Missouri.

                                         -2-
       We review sentencing decisions for abuse of discretion. Gall v. United States,
552 U.S. 38, 51 (2007). A district court abuses its discretion when it commits
significant procedural error, such as failing to adequately explain a chosen sentence.
United States v. Bryant, 606 F.3d 912, 918 (8th Cir. 2010). Robbins argues that the
district court committed procedural error by failing to explain its justification for
ordering the sentences it imposed on Counts 1 and 2 to be served consecutively to the
sentences it imposed on Counts 3 and 4. Robbins acknowledges that the district court
mentioned the factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3584(b)
(requiring a court to consider the § 3553(a) factors in determining whether the
sentences imposed will run concurrently or consecutively). He contends, however,
that the district court “merely noted the existence of these factors without providing
an explanation as to how they applied to the sentencing issues of this case.”

       We disagree. In sentencing Robbins, the district court stated that it had
considered all of the § 3553(a) factors and then discussed the individual factors it
found to be most significant in the case, which included the nature and circumstances
of the offenses; Robbins’s history and characteristics; and the need for the sentence
imposed to promote respect for the law, to reflect the seriousness of the offenses, to
provide just punishment for the offenses, to protect the public, and to deter criminal
conduct. In discussing those specific factors, the district court emphasized the
vulnerability of the victims involved in the August 2009 incident; Robbins’s lengthy
criminal history, which had spanned most of his adult life; Robbins’s lack of respect
for the law, as demonstrated by his repeated attempts to flee and resist arrest when
confronted; and Robbins’s prior domestic assault. The district court acknowledged
Robbins’s request for concurrent 110-month sentences on each offense, but concluded
that 110 months’ imprisonment would not be sufficient in light of Robbins’s actions,
his history and characteristics, and the need to protect the public. We thus conclude
that the district court adequately explained the sentence and did not err in ordering the
sentences for Counts 1 and 2 to be served consecutively to the sentences for Counts
3 and 4. See Bryant, 606 F.3d at 920 (explaining that the district court has discretion

                                          -3-
under § 3584 to impose consecutive terms of imprisonment and in doing so, must
consider the factors set forth in § 3553(a)).

      The judgment is affirmed.
                      ______________________________




                                     -4-